Morton, J.
The evidence of the contract entered into by the parties to this suit is contained in the letter of the plaintiff of March 6, 1868, and the second telegraphic despatch sent by order of the defendants on March 9,1868. The letter of the defendants of March 5, containing an order which the plaintiff did not comply with, and the first telegraphic despatch, are immaterial. The plaintiff’s letter of March 6 was an offer to ship to the defendants the coal therein described, at the prices and upon the terms named, and was of no effect until accepted by the defendants. The minds of the parties did not meet in any agreement, until the second telegraphic despatch was sent. This despatch, and the letter of March 6, therefore, are the only evidence before us of the contract, upon the proper construction of which the rights of the parties depend: The contract of the defendants was, in substance, that they would purchase a cargo of 375 tons of Scranton and Wilkesbarre coal, at the prices named by the plaintiff, to be shipped on board a vessel ready to be loaded at once. It is obvious that both the quantity of *331coal and the time of delivery were essential elements of the contract. The plaintiff writes, “ We have a vessel of 375 tons which we can load for Boston at $3 freight, load on Monday.” The reply of the defendants is, “ Ship that cargo coal 375 tons immediately.” This bound the defendants to receive a cargo of 375 tons to be loaded at once. It did not bind them to take a larger cargo, or one which could not be shipped substantially as speedily as proposed by the plaintiff in his letter. If by a change of circumstances the plaintiff was unable to comply with this order of the defendants, he should have so informed them. He had no right to substitute a larger cargo, deliverable at a more remote time, in place of the cargo ordered by the defendants; and the defendants were not obliged to receive the substituted cargo upon its arrival in Boston. Upon the case reported, there must be Judgment for the defendants.